Citation Nr: 0207919	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-02 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left ear hearing loss.


REPRESENTATIVE

Fred J. Fleming, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, and from June 1980 to March 1982.  This appeal arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).

A Board decision dated in September 1998, denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a left ear hearing loss.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and by an Order dated in August 
1999, the Court vacated the 1998 Board decision and remanded 
the case to the Board.  This case was remanded to the RO in 
July and December 2000, for further development.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a left ear hearing loss was denied by an unappealed 
rating decision dated in September 1982.

2.  Additional evidence received subsequent to the rating 
decision in 1982 includes service medical records, testimony 
of the veteran at a personal hearing, records from the Social 
Security Administration, and VA and private medical records.

3.  The additional evidence with regard to the claim to 
reopen the issue of entitlement to service connection for a 
left ear hearing loss, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a left ear hearing loss 
has not been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was enacted during the pendency of the 
veteran's appeal, the VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f) (West Supp. 2001).  This case was 
remanded in July and December 2000, in part, to provide the 
veteran with the opportunity to present testimony before the 
Board at a VA Regional Office.  The veteran was informed of 
this opportunity in August 2000, but failed to respond and 
provide the RO the information needed in order to schedule 
such a hearing.  As the Court has stated, "the duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds 
that the RO has fulfilled its duties under the remand orders 
dated in July and December 2000.  Moreover, as the veteran 
has not identified any records which are not already in the 
claims file, the Board finds that there is no additional duty 
to assist prior to his submission of new and material 
evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The record shows that the veteran was 
provided a statement and supplemental statements of the case 
which adequately explain the laws and regulations governing 
the evidence necessary to reopen this claim.  Further, the 
veteran has provided oral testimony in support of his appeal.  
Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, provided adequate notice as to the type of 
evidence necessary to reopen the claim, and provided adequate 
notice of the actions VA would take in the event the veteran 
identified a source of additional pertinent evidence.  Hence, 
the doctrine discussed in Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002), has been fulfilled.

Service connection may be granted for a preexisting disorder 
if the disability was aggravated by service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.303(c) (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  The specific finding requirement 
that an increase in disability is due to the natural progress 
of the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of the 
inherent character of the condition, aside from any 
extraneous or contributing cause or influence peculiar to 
military service.  Id.  However, temporary flare-ups of a 
disorder do not constitute aggravation if there is no 
increase in the underlying disability.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-7 (1991).

The veteran filed his claim to reopen the issue of 
entitlement to service connection for a left ear hearing loss 
prior to August 2001.

In September 1982, the RO denied entitlement to service 
connection for a left ear hearing loss on the basis that the 
disorder existed prior to the veteran's active duty service, 
and was not aggravated therein.  The veteran was notified of 
the decision but he did not file a timely notice of 
disagreement.  Hence, that decision is final.  38 U.S.C.A. § 
7105 (West 1991).  A claim which is final may be reopened 
through the submission of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Available to the RO in September 1982, were the veteran's 
service medical records which showed that at enlistment in 
October 1977, his left ear hearing thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
50

65

The service medical records available in September 1982 also 
showed that in December 1981, the veteran reported a left ear 
hearing loss of several years duration.  Physical examination 
resulted in a diagnosis of left sensorineural hearing loss, 
rule out acoustic neuroma.  Finally, the RO had access to a 
June 1981 report from Edward Page-El, M.D., who evaluated the 
veteran for a sensorineural hearing loss.

Since September 1982, the record has been expanded to include 
service medical records that were not previously considered.  
This evidence reveals that the veteran complained of left ear 
pain, dizziness, and no hearing in the left ear in February 
1978.  On examination, fluid behind the tympanic membrane was 
seen, and the veteran could not hear the tuning fork.  Serous 
otitis media was diagnosed.  However, this evidence is 
cumulative of evidence previously considered.  The previous 
evidence indicated hearing loss on service entrance and 
treatment for hearing loss while in service.  This evidence 
shows nothing more.  It does not present any additional 
competent evidence that the veteran's preexisting hearing 
loss actually increased in severity during service.  Indeed, 
when viewed with the previously considered service medical 
records dated in 1981, at best it indicates a temporary 
flare-up due to otitis media.

VA examinations conducted in August 1996, indicated that the 
veteran was not able or willing to comply with the 
examinations.  Tests for non-organicity were strongly 
positive.  Unreliable responses were given by the veteran, 
and therefore, reliable voluntary hearing thresholds could 
not be obtained.  Private medical records submitted since the 
1982 decision indicate that the veteran has a sensorineural 
hearing loss, as well as cerebellar ataxia secondary to 
cerebellar atrophy which results in a staggering gait, 
incoordination of the hands, and loss of cheek-reflex in the 
upper extremities.  However, none of this evidence bears 
directly on the issue of whether the veteran's preexisting 
left ear hearing loss was aggravated during his period of 
active duty service.  Accordingly, it is not new and 
material.

Records obtained from the Social Security Administration 
dated from 1981 to 1996, are either duplicative of evidence 
considered in 1982, or are not relevant to the issue at hand.  
Accordingly, this evidence is not new and material.

The veteran testified at a personal hearing before the RO in 
June 1997, that he did not experience hearing loss in his 
left ear prior to service entrance.  The veteran stated that 
after basic training, during training as a heavy equipment 
operator, he began having hearing problems with his left ear.  
This evidence is not new and material.  The evidence of 
record at the time of the 1982 rating decision showed that 
the veteran's military specialty was in construction.  
Additionally, his service entrance examination conducted in 
1977 was considered as to whether the veteran had hearing 
loss prior to service entrance. 

As was the case in September 1982, there remains no competent 
evidence showing that the veteran's preexisting hearing loss 
was aggravated during his period of active duty service.  
While the veteran now contends that he did not have a hearing 
loss prior to his military service, competent evidence shows 
otherwise, and as a lay person he is not competent to offer 
any opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
additional evidence when considered with the evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim may not be reopened, and the benefit sought 
on appeal must be denied.

Finally, as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a left ear hearing loss is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

